946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.JOYNER COMMUNICATIONS LIMITED PARTNERSHIP, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Bradenton Broadcast Television Company, Ltd., Intervenor.
No. 90-1510.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1991.

On Appeal of an Order of the Federal Communications Commission.
Before RUTH B. GINSBURG, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the Federal Communications Commission and on the briefs and oral arguments of counsel.   In view of the cogent explanation supplied by the Commission in the rulings under review, 5 FCC Rcd 563 (Rev.Bd.), review denied, 5 FCC Rcd 5749 (1990), appropriate disposition of the case does not warrant a further opinion.   See D.C.Cir. Rule 14(c).   The court is satisfied that the Commission rationally applied to this close contest its clearly stated policy preferring applicants "with past, present, and continued residence in the very community of license."  5 FCC Rcd at 565.   It is, accordingly


2
ORDERED and ADJUDGED that the Commission decision from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15(b)(2).